DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anil Bhole on 02/12/2012.
The application has been amended as follows:
	Specification
	Amended paragraph [0052], filed on 10/26/2020, in fifth sentence, after “the motor rotates the first gear 703B to cause rotation of the second gear 703A” and prior to the period at the end of the sentence, inserted --and to increase at the second gear 703A a torque applied to the first gear 703B--
	Claims
	Claim 1, 9th line, prior to “the first gear to cause the second gear to rotate”, [[rotating]] is deleted and in place inserted --coupled to the first gear to rotate--
	Claim 1, 11th line, after “depress the piston of the syringe, the linear actuator” and prior to “being disposed non-coaxially with the extruder motor”, inserted --coupled to the second gear and--
	Claim 1, below the 12th line of the claim which is the last line of the 4th paragraph in the claim and above the 13th line of the claim which is the first line of the 5th paragraph in the claim, after “being disposed non-coaxially with the extruder motor;”, [[and]] is deleted, and then, inserted --a plunger gripper coupled to the linear actuator, the plunger gripper adapted to have the piston removably mounted thereon, the linear actuator causing relative movement between the piston and the barrel for extruding the extrudable material; and--
4, in 3rd line, after “the depressible piston, and the” and prior to “motor”, [[linear actuation]] is deleted, and in place, inserted --extruder--
	Claim 7, in 1st line, after “The apparatus of claim” and prior to “, wherein the extruder logic”, [[2]] is deleted and in place inserted --6--
	Claim 7, in 2nd line, after “the feedback signal to implement changes in the” and prior to “parameters”, [[apparatus]] is deleted and in place inserted --extrusion--
Claim 8, in 1st line, after “The apparatus of claim” and prior to “, wherein the extruder logic”, [[2]] is deleted and in place inserted --6--
	Claim 8, in 2nd line, after “the feedback signal to calculate changes in the” and prior to “parameters”, [[apparatus]] is deleted and in place inserted --extrusion--
	Claim 8, in 3rd line, after “and display” and prior to “changes on a user interface for confirmation via a user input”, [[these parameter]] is deleted and in place inserted --the--
Claim 9, in 2nd line, after “recording the” and prior to “parameters”, inserted --extrusion--
	Claim 11, in 1st line, after “wherein” and prior to “syringe”, [[the apparatus is adapted to receive a]] is deleted and in place inserted --the--
	Claim 11, in 2nd line, after “syringe” and prior to “a machine readable label”, [[having]] is deleted and in place inserted --has--
	Claim 11, in 2nd line, after “including information on”, [[a type of]] is deleted, and in place, inserted --the extrudable--
	Claim 11, in 3rd line, after “material” and prior to “, and one or more extrusion parameters”, [[in the syringe]] is deleted.
	Claim 24, in 3rd line, after “determine extrusion parameters for driving the” and prior to “motor.”, [[linear actuation]] is deleted and in place inserted --extruder--
	Claim 25, in 2nd line, after “recording the” and prior to “parameters required for use with various materials”, inserted --extrusion--
	Claims 27 and 30 are cancelled.
32, after “The apparatus of claim” and prior to “, wherein the plunger gripper”, [[2]] is deleted and in place inserted --1--
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
1, 8th line, recites “an extruder motor under control of an extruder logic component”
Claim 5 recites “the extruder logic component is configured to receive data from…”
Claim 6 recites “the extruder logic component is configured to execute a software algorithm…”
Claim 7 recites “the extruder logic component … to implement changes in the …”
Claim 8 recites “the extruder logic component … to calculate changes in the…”
Claim 23 recites “the extruder logic component is configured to receive data…”
Claim 24 recites “the extruder logic component is configured to execute a software algorithm …”
The specification of the instant application defines “extruder logic 108 may be built using Arduino.TM. or a similar mass market control circuit, or a custom circuit specifically build for the apparatus” (see published application: paragraph [0033]), as a component, and further defines “a schematic block diagram of a generic computing device which may be connected to the extruder logic described above to provide machine control” (see published application: paragraph [0050] and Fig. 6), as an algorithm, as a corresponding structure for the claimed place holder for the claimed “extruder logic component”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Response to Amendment
	Claims 12-22, 26-27, and 30 are cancelled.
	In view of the amendment, filed on 10/26/2020, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action.
Rejection of claims 1-11, 23-25, and 27-29 under 35 U.S.C. 112(a) 
Rejection of claims 1-11, 23-27, and 29 under 35 U.S.C. 103 as being unpatentable over Ikushima (US 6,527,142) in view of Swanson (US 8,403,658)
Rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Ikushima (US 6,527,142) in view of Swanson (US 8,403,658) and further in view of Swanson et al. (US 2012/0070523)

Allowable Subject Matter
Claims 1-11, 23-25, 28-29, and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, inter alia, teach or fairly suggest an apparatus for extruding materials for three-dimensional printing, as claimed in claim 1, comprising: a frame adapted to receive and hold a removable syringe, the syringe having a barrel containing extrudable material and having a piston depressible within the barrel; a gearing having at least a first gear and a second gear rotating on different axes and rotationally coupled to one another to increase at the second gear a torque applied to the first gear; an extruder motor under control of an extruder logic component, the extruder motor coupled to the first gear to rotate the first gear to cause the second gear to rotate a linear actuator to depress the piston of the syringe, the linear actuator coupled to the second gear and being disposed non-coaxially with the extruder motor; a plunger gripper coupled to the linear actuator, the plunger gripper adapted to have the piston removably mounted thereon, the linear actuator causing relative movement between the piston and the barrel for extruding the extrudable material; and a flexible length of tubing connectable to a tip of the syringe received in the frame, an opposite end of the tubing mountable to an extrusion nozzle for extruding the extrudable material for three-dimansional printing.
The prior art of Ikushima (US 6,527,142), as cited and explained in Final Rejection mailed on 05/29/2020, discloses the claimed subject matter. However, the prior art fails to disclosed the newly added limitations in amendment, filed on 10/26/2020, that “a gearing having at least a first gear ” and the newly added limitation through examiner’s amendments that “a plunger gripper coupled to the linear actuator, the plunger gripper adapted to have the piston removably mounted thereon, the linear actuator causing relative movement between the piston and the barrel for extruding the extrudable material.”
In the same filed of endeavor, Bosiers et al. (US 8,915,643) disclose an apparatus (1) for admixing additives to a medium to be pumped, comprising at least one gear pump (2) for pumping a medium to be pumped, said gear pump (2) comprising at least one shaft (3) having a first driving torque; at least one injector (5) for introducing an additive into a medium to be pumped; at least one screw conveyor (6) for mixing said additive with said medium to be pumped, said screw conveyor having a second driving torque, and, characterized in that, the shaft (3) and the screw conveyor (6) are functionally connected, such that the first driving torque and the second driving torque are coupled. (See the abstract) however, Bosiers et al. (‘643) fail to disclose “a plunger gripper coupled to the linear actuator, the plunger gripper adapted to have the piston removably mounted thereon, the linear actuator causing relative movement between the piston and the barrel for extruding the extrudable material.”
Thus, the closest references of Ikushima (US ‘142) and Bosiers et al. (US ‘643) fail to disclose a plunger gripper coupled to the linear actuator, the plunger gripper adapted to have the piston removably mounted thereon, the linear actuator causing relative movement between the piston and the barrel for extruding the extrudable material. Therefore, claims 1-11, 23-25, 28-29, and 31-32 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743                                                                                                                                                                                            	02/13/2021